DETAILED ACTION
Status of the Claims
	Claims 1, 10, 13, 15-17, 20, 25-26, 30-33, 36, 40 and 43 are pending in the instant application. Claims 32-33, 36, 40 and 43 have been withdrawn based upon Restriction/Election as discussed below. Claims 1, 10, 13, 15-17, 20, 25-26, 30 and 31 are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 07/31/2017, the filing date of the U.S. Provisional Application No. 62/539,255.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 10, 13, 15-17, 20, 25-26, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the polymeric nanoparticle" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Particularly instant claim 1 recites “A non-metallic nanoparticle comprising a fatty acid conjugated to the surface of the nanoparticle and containing within the nanoparticle a therapeutic agent with low water solubility, wherein the polymeric nanoparticle […]” where “A non-metallic nanoparticle” is not considered synonymous with a “polymeric nanoparticle” but rather a genus (non-metallic nanoparticle) species (a polymeric nanoparticle) relationship, and therefore the latter term (“polymer nanoparticle”) lacks proper antecedent basis in the claim.
	Claims 10, 13, 15-17, 20, 25-26, 30 and 31 are rejected as depending from and doing nothing to clarify the above discussed issue with claim 1.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Applicants have amended claim 1 to recite “A non-metallic nanoparticle comprising fatty acid conjugated to the surface of the nanoparticle and containing within the nanoparticle a therapeutic agent with low water solubility, wherein the polymeric nanoparticle is a poly(ethylene glycol)-block-poly(epsilon-caprolactone)(PEG-b-PCL) nanoparticle, and wherein the fatty acid comprises oleic acid (OA) or linoleic acid (LA).” in claim 1, and claim 10 recites “The nanoparticle of claim 1, wherein the nanoparticle is selected from the group consisting of a liposome, solid lipid nanoparticle, polystyrene nanoparticle, albumin nanoparticle, chitosan nanoparticle, and a dendrimer.” each of which are not considered within the scope of a “polymeric nanoparticle” to which the base claim has been limited.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 10, 13, 15-17, 20, 25-26, 30 and 31  remain rejected under 35 U.S.C. 103 as being unpatentable over KWON (US 2006/0251710; published November, 2006) in view of Mitchell et al. (“On the mechanism of oleate transport across human brain microvessel endothelial cells,” 2009, Journal of Neurochemistry, Vol. 110, pp. 1049-1057); Song et al. (“Linoleic acid-modified PEG-PCL micelles for curcumin delivery,” 2014, ELSIVER; International Journal of pharmaceutics, Vol. 241, pp. 312-321);  and Shen et al. (“Fatty Acid-Based Strategy for Efficient Brain Targeted Gene Delivery,” Pharm Res (2013) Vol. 30, pp. 2573–2583).
Applicants Claims
	Applicant claims a nanoparticle comprising a fatty acid conjugated to the surface of the nanoparticle and containing within the nanoparticle a therapeutic agent with low water solubility, wherein the polymeric nanoparticle is a poly(ethylene glycol)-block-poly(epsilon-caprolactone)(PEG-b-PCL) nanoparticle, and wherein the fatty acid comprises oleic acid (OA) or linoleic acid (LA) (instant claim 1).
	In the  response filed 12/18/2019, Applicants responded by electing: (a)(i) PEG-PCL and polymeric nanoparticle, (a)(ii) oleic acid, (a)(iii) paclitaxel; (b) brain tumor; and (c) parenteral administration. 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	KWON teaches micelle compositions of polymer and passenger drug, and particularly hydrophobic drugs such as paclitaxel (see whole document, particularly the title & abstract). KWON claims a micelle composition comprising an amphiphilic polymer, a hydrophobic excipient, and a hydrophobic passenger drug (claim 1) wherein the hydrophobic excipient comprises Vitamin E (claim 3), the hydrophobic passenger drug is selected from a drug including paclitaxel (claim 5) and the amphiphilic polymer is selected from PEG-PCL (claim 7)(instant claims 5-6 & 9: PEG-PCL; instant claims 16-17; paclitaxel; instant claim 26). KWON teaches that “The micelles should ideally be less than about 400 nm in diameter in order
to reach tumor sites.” ([0187]) including sizes ranging from 14.3 ± 1.9 to 24.6 ± 5.5 ([0185], Table 12)(instant claim 1, “non-metallic nanoparticle”; instant claim 13; instant claim 201). KWON teaches the drug (rapamycin) loading efficiency ranging from 43% to 90% for PEG-PCL micelles (Table 5, col.: “Loading efficiency”) including a drug content of 14 to 44% (Table 5, col.: “Drug weight %”)(instant claims 30-31).
	KWON teaches their micelle nanoparticles are useful for the treatment of disease ([0004]), and particularly cancers ([0006]), and that nanoparticles can target crossing the blood brain barrier ([0087] & [0093])(instant claim 25).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of KWON is that KWON does not expressly teach a fatty acid such as oleic acid conjugated to the PEG-PCL micelle nanoparticles surface.
	Mitchell et al. teaches oleate (oleic acid) as a BBB transporter (see whole document). Mitchell et al. teaches that “our data clearly indicates that a protein acceptor is a requirement for the transport of oleate across HBMEC of the BBB.” (p. 1056, col. 1) (instant claims 2 & 25).
	Song et al. teaches linolenic acid-modified PEG-PCL micelles for curcumin delivery (see whole document) (instant claims 2 & 26). Song et al. teaches production of linoleic (LA)-modified PEG-PCL micelles and how they are produced (p. 313, §2.4-2.5). Thus, one of ordinary skill in the art would have had a reasonable expectation of success in producing oleic acid (OA)-modified PEG-PCL micelles. However, the examiner further cites Shen et al. teaching polymeric nanoparticles of fatty-acid- polyethylenimine, including stearic acid modified PEI (SC-PEI) and in vivo brain targeting in a mouse model (see whole document, particularly Table 1 and Figures 3-4. Thus, one of ordinary skill in the art would clearly have had a reasonable expectation that a oleic acid modified polymeric nanoparticles particularly, (OA)-modified PEG-PCL micelles would have improved brain delivery in the compositions of KWON.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a polymeric nanoparticle including PEG-PCL for brain delivery of a drug such as paclitaxel, as suggested by KWON, and further to conjugate a fatty acid such as oleic acid onto the surface of PEG-PCL nanoparticles in order to target said nanoparticles to the BBB transporter proteins taught by Mitchell et al., the synthesis of said oleate-PEG-PCL being taught by Song et al.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 10  remains rejected under 35 U.S.C. 103 as being unpatentable over KWON in view of Mitchell et al.; Song et al.;  and Shen et al. as applied to claims 1-2, 5-6, 9, 13, 15-17, 20, 25-26, 30 and 31 above, and further in view of  YU (US 2014/0154305).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	KWON teaches micelle compositions of polymer and passenger drug, and particularly hydrophobic drugs such as paclitaxel, as discussed above and incorporated herein by reference. Mitchell et al. teaches oleate (oleic acid) as a BBB transporter, as discussed above and incorporated herein by reference. Song et al. teaches linolenic acid-modified PEG-PCL micelles for curcumin delivery, as well as Shen et al. teaching polymeric nanoparticles of fatty-acid- polyethylenimine, including stearic acid modified PEI (SC-PEI) and in vivo brain targeting in a mouse model, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of KWON, Mitchell et al., Song et al. and Shen et al.  is that KWON, Mitchell et al., Song et al. and Shen et al.  do not expressly teach a liposome nanoparticle composition.
	YU teaches polymeric pharmaceutical formulations including umirolimus for the treatment of cancer including brain cancer (see whole document, particularly title, abstract and [0046]). YU teaches their pharmaceutical formulations include micelles or liposomes (claim 1).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a polymeric nanoparticle such as a liposome including PEG-PCL for brain delivery of a drug such as paclitaxel, as suggested by KWON and YU, and further to conjugate a fatty acid such as oleic acid onto the surface of PEG-PCL nanoparticles in order to target said nanoparticles to the BBB transporter proteins taught by Mitchell et al., the synthesis of said oleate-PEG-PCL being taught by Song et al. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
	Applicants argue that “The specification describes that the claimed fatty acid conjugated nanoparticles (FA-NPs) provide surprising stability and improved delivery of therapeutic agents that are generally considered poorly soluble or therapeutically ineffective because of low dosages at the site of interest after administration to a subject in need thereof […]. In other words, the claimed FA-NPs present unexpected and surprising efficacy more greater than nanoparticles without fatty acid conjugation.” (p. 12, lines 18-24). And further that “the claimed invention provides a therapeutic delivery system that yields unexpected results and is superior to the ones allegedly taught by the cited references.” , as supported by a Rule 1.132 declaration by Dr. Wai Yip Lee (p. 12, last paragraph). And further that: “in paragraph 6 of the Declaration, the claimed FA-NPs show [1] effective drug loading and encapsulation efficiency, [2] are stable in serum and safe with [3] minimal cytotoxicity and hemolytic activity.” (p. 13, 1st paragraph).
	Specifically with respect to the properties cited including the (1) the drug loading and encapsulation efficiency, (2) stability in serum and (3) safe with minimal cytotoxicity and hemolytic activity, the examiner cites Grossen et al. (“PEG-PCL-based nanomedicine: A biodegradable drug delivery system and its application,” 2017, ELSEVIER; Journal of Controlled Release, Vol. 260, pp. 46-60) teaching the state of the art pertaining to PEG-PCL-based nanomedicines before the time of the claimed invention (first published online 20-MAY-2017).
	Particularly with respect to the (1) the drug loading and encapsulation efficiency, Grossen et al. teaches that: “Several factors such as the solubility of the drug, the affinity of the drug to the polymer, the NP core volume, and the ability of the drug to self-aggregate can influence the drug loading content (DLC), i.e. the mass ratio of drug to polymer. Paclitaxel loading content in PEG-b-PCL micelles for example increased with increasing length of the hydrophobic PCL block. In contrast, no significant increase was observed when a similar experiment was performed with the less hydrophobic compound doxorubicin.” (p. 49, §6.1, 1st paragraph, lines 5-13; also see p. 50, §6.2 & Table 1). Thus, based on the disclosure of Grossen et al. one of ordinary level of skill in the art would have expected an increased drug loading and encapsulation efficiency, for example, of paclitaxel over doxorubicin. This further suggests that the claims are not commensurate with the results because Applicants argue a particular drug loading (14-17%) and encapsulation efficiency (<80%, 97% and 99%)(p. 13, lines 10-15). Instant claim 30 recites “The nanoparticle of claim 1, wherein the therapeutic agent is present at a drug loading of between 1% and 99.99%.” and instant claim 31 recites “The nanoparticle of claim 1, wherein the nanoparticle comprises an encapsulation efficiency for the therapeutic agent of between 1% to 99%.”, subject matter that is clearly not commensurate with the evidence provide, and instant claim 1 does not limit the drug loading and/or encapsulation efficiency. The examiner directs Applicants attention to Grossen et al., p. 48, Table 1, column labeled DLE [%] which is the drug-loading efficiency, and the column labeled DLC (% w/w) which is the drug-loading content, the former ranging from about 3.2% to about 99% and the latter ranging from about 0.7 to about 34.6 % w/w.
	Particularly with respect to the (2) stability in serum, Grossen et al. teaches that “When PEG-b-PCL was injected into experimental animals as unimers (i.e. below the critical aggregation concentration; CAC), a high uptake by liver, spleen, and kidney already after one hour of injection was observed as indicated by high tissue to plasma concentration ratios of 1.90, 1.30, and 1.70, respectively. As a consequence, PEG-b-PCL unimers were rapidly removed from the plasma compartment (half-life: 10.2 h), whereas PEG-b-PCL micelles remained three times longer in the blood circulation. Importantly, resulting metabolites did not accumulate and were cleared from the body via feces and urine efficiently. A schematic overview about PEG-PCL NP behavior after injection is given in Fig. 2.” [emphasis added] (p. 49, col. 1, 1st paragraph). Thus, it appears that the PEG-b-PCL micelles would have been expected to be reasonably stable in vivo (i.e. in serum).
	Particularly with respect to the (3) safe with minimal cytotoxicity and hemolytic activity, Grossen et al. teaches that “The repeated use of nanomedicine products bears the risk of unwanted side-effects. Thus, an important step in the development of a nanomedicine product is the assessment of any safety risk. Especially, the biocompatibility and cytotoxicity of the nanocarrier on an acute and chronic level (i.e. short and long-term effects) have to be evaluated. PEG, PCL, and PEG-PCL products were approved by health care authorities such as the FDA. Long-term experience with medical products consisting of these materials revealed a high biocompatibility.” (p. 49, §5, 1st paragraph). And further that: “In addition, PEG-PCL micelles did not induced hemolysis when incubated with freshly isolated human blood or rabbit erythrocytes.” (p. 49, col. 2, lines 18-20). Thus, one of ordinary skill in the art would have reasonably expected PEG-b-PCL nanoparticles to be both minimal cytotoxicity and hemolytic activity.
	In short, the PEG-b-PCL nanoparticles, which were clearly known before the time of the claimed invention, meet each of the points argued as unexpected in first paragraph on page 13 of Applicants arguments. The difference between the claimed invention and the prior art is not the PEG-b-PCL nanoparticles but the modification to surface conjugate certain fatty acids to the surface (i.e. a fatty acid such as oleic acid conjugated to the PEG-PCL micelle nanoparticles surface). And Applicants should focus the any arguments of unexpected results on this distinction.
	The examiner maintains that Applicants claimed nanoparticles, i.e. (PEG-b-PCL conjugated oleic acid or linoleic acid polymeric nanoparticles, are fairly suggested by the cited prior art. Particularly, Mitchell et al.  teaches that: “The blood–brain barrier formed by the brain capillary endothelial cells provides a protective barrier between the systemic blood and the extracellular environment of the CNS. As most fatty acids in the brain enter from the blood, we examined the mechanism of oleate (C18:1) transport across primary human brain microvessel endothelial cells (HBMEC). […]The findings indicate that a fatty acid acceptor is a requirement for oleate transport across HBMEC monolayers. In addition, transport of oleate across HBMEC is, in part, a transcellular process mediated by fatty acid transport proteins.” (abstract). And further that: “The focus of the present study was to identify and characterize the transcellular and paracellular routes for fatty acid transport across an in vitro BBB model. The results of these initial studies demonstrate that oleate passage across human brain microvessel endothelial cell (HBMEC) is a transcellular process mediated, in part, by FATPs and is enhanced by the presence of a protein acceptor.” (p. 1050, col. 2, lines 16-22).
	Song et al. clearly teaches how to produce a PEG-PCL-fatty acid conjugate (LNA-PEG-PCL, Figure 1). And one of ordinary skill in the art would have recognized that a fatty acid conjugated to a polymer nanoparticle such as the compositions taught by Song et al. would have improved the compositions of KWON which teaches PEG-PCL as a polymer species (claims 1, 5 & 7), and teaches brain delivery ([0087] & [0093]).  Thus, one of ordinary skill in the art would have had a reasonable expectation of success in producing oleic acid (OA)-modified PEG-PCL micelles for the intended use of improving delivery across the BBB. The examiner further cites Shen et al. teaching polymeric nanoparticles of fatty-acid- polyethylenimine, including stearic acid modified PEI (SC-PEI) and in vivo brain targeting in a mouse model (see whole document, particularly Table 1 and Figures 3-4. Thus, one of ordinary skill in the art would clearly have had a reasonable expectation that a oleic acid modified polymeric nanoparticle particularly, (OA)-modified PEG-PCL micelles would have improved brain delivery in the compositions of KWON.
Response to Rule 1.132 declaration filed 08/08/2022:
	Applicant's Declaration under Rule 1.132 filed 08/08/2022 has been fully considered and is not considered of sufficient weight to overcome the prima facie case of obviousness because the prior art fairly suggests result of improved blood brain barrier transport for an OA/LA conjugated PEG-b-PCL polymeric nanoparticle, and the results are clearly not commensurate with the claims.
	In response to the position that “the claimed nanoparticles work significantly more efficiently than nanoparticles without fatty acid conjugation.” (item 5), the examiner argues that Mitchell et al. clearly teaches that fatty acid transport proteins (FATP) are expressed in the blood brain barrier (“For the latter model, there are currently three protein families that have been implicated in fatty acid transport. These include the fatty acid transport proteins (FATPs) 1–6, fatty acid translocase/CD36 and plasma membrane fatty acid binding protein.” (p. 1050, col. 1, last paragraph). The examiner further cites a later article by the same Author Hatch et al. (2011)2 teaching fatty acid protein transporters expressed in the human brain (see abstract). Thus, one of ordinary skill in the art would have reasonably expected a PEG-b-PCL nanoparticle surface coated (via conjugation) to have improved transport across the BBB as compared to PEG-b-PCL alone because of the known fatty acid transporters associated with the BBB.
	In response to item (6), the examiner has addressed the drug loading and encapsulation efficiency above, and reiterates that the claims are not commensurate with this argument.
	In response to items (7)-(8), the examiner has considered the Li et al. reference and, as discussed above, the drug loading and encapsulation efficiency are not limited in the base claim.
	In response to items (9)-(10) the examiner again cites Hatch et al. teaching that “The degree of saturation of fatty acids and the fatty acid chain length appeared to influence the facilitated uptake of individual fatty acids across the HBMEC monolayer. Short to medium chain length saturated fatty acids, such as butyric acid and myristic acid, were able to move into the basolateral medium much more readily than long chain and very-long chain saturated fatty acids, such as palmitic acid and lignoceric acid. Thus, their facilitated transport may potentially involve another mechanism that does not involve albumin binding or a role for an intracellular fatty acid binding protein. A previous study had demonstrated that perdeuterated palmitic acid and stearic acid fed to rat pups failed to accumulate in the brain but were found intact in liver, lungs and kidney (Edmond et al. 1998). Unsaturated fatty acids, such as oleate, linoleic acid and arachidonic acid, were able to cross the HBMEC monolayer and accumulate in the basolateral medium to a higher degree than the saturated fatty acids of similar chain lengths.” (p. 744, col. 2, 1st full paragraph). Thus, the prior art fairly suggests that oleic acid or linoleic acid, when used as a BBB transporter on the surface of PEG-b-PCL nanoparticles, would enhance the transport across the BBB of the PEG-b-PCL nanoparticles.
	Applicant is advised that, although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997).  Applicant is reminded that the submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself.  In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).
Conclusion
	Claims 1-2, 5-6, 9-10, 13, 15-17, 20, 25-26, 30 and 31 are pending and have been examined on the merits. Claims 1, 10, 13, 15-17, 20, 25-26, 30 and 31 are rejected under 35 U.S.C. 112(b); claim 10 is rejected under 35 U.S.C. 112(d); and claims 1, 10, 13, 15-17, 20, 25-26, 30 and 31, are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                /TIGABU KASSA/                                                        Primary Examiner, Art Unit 1619                                                                                                                                                








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The instant Specification discloses the PDI is “the square of the (standard deviation/mean diameter) (p. 16, [0061]) which in the instant case is the square of (5.5/24.6) = 0.05 (KWON: Table 12, last row).
        2 Hatch et al.; “Fatty acid transport protein expression in human brain and potential role in fatty acid transport across the human brain microvessel endothelial cells,” 2011, JNC; Journal of Neurochemistry, vol. 117, pp. 735-746.